Territory of Michigan
OF THE TERM OF SEPTEMBER one thousand eight hundred AND NINETEEN.
sup: court, Oliver Rose Plaintiff in this cause complains of William G. Taylor, Gentleman one of the Attornies of this Supreme Court of the Territory of Michigan, present here in Court in his own proper person, defendant in this cause, of a plea that he render to the said Plaintiff the sum of four hundred and fifty two dollars and fifty Six cents lawful Money of the United States, which he owes to and unjustly detains from him the said Plaintiff, for that whereas the said Plaintiff heretofore, to wit, in the Term of February, in the year of our Lord One thousand Eight hundred And Eighteen, before the Judges and Assistant Justices of the Court of Common Pleas, held at the Court house in the town of Canandaigua in And for the County of Ontario, in the State of New York and within the Jurisdiction of the said court of said county & state aforesaid, to wit, at the City of Detroit in the County of Wayne, and within the Jurisdiction of this Court, by the Consideration & Judgment of the said court of Common pleas in & for the said County of Ontario in the state aforesaid, recovered against the said Defendant as well the sum of four hundred and twenty five dollars and thirty Cents, for his damages which he the sd Plaintiff had sustained by occasion of the taking and converting, by the said Defendant, of Certain Goods and Chattels the property of him the said Plaintiff, as also the sum of twenty seven dollars and twenty six cents for his Costs And charges by him about his suit in that behalf laid Out And Expended to the said Plaintiff by the said Court of said County aforesaid, then And there Adjudged, making and amounting together in the whole to the sum of four hundred and fifty two dollars and fifty six cents: the sum of money above demanded *614whereof the said Defendant is convicted as by the proceedings And Record thereof remaining in the said Court of Common pleas aforesaid before the said Judges and Assistant Justices, which Record duly Authenticated, according to the provisions of the Act of Congress in that Case made & provided and here shown the Court, more fully appears; which said Judgment Still Remains in full force, Strength And Effect, And not in Any wise, reversed, Annulled, vacated or Satisfied: whereby an Action hath Acrued to the Said Plaintiff to demand and have of the said Defendant the said Sum of four hundred And fifty two dollars And fifty Six Cents, above demanded, — yet the said Defendant, Altho’ often requested hath not yet paid the said sum of four hundred and fifty two dollars & fifty six cents, or any part thereof to the said Plaintiff, but to pay to him the said Plaintiff, the same or any part thereof hath hitherto wholly refused And Still doth Refuse to the damage of the said Plaintiff of One hundred dollars and therefore he brings suit. Sibley & Whitney. Atts



Whitney his Attornies against Wm G. Taylor in a plea of Debt.

[In the handwriting of Andrew G. Whitney]